          Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.1 Page 1 of 59




 1   Javier F. Garcia
 2   Washington Bar No. 38259
     JGarcia@perkinscoie.com
 3
     PERKINS COIE LLP
 4   1201 Third Avenue, Suite 4900
     Seattle, Washington 98101-3099
 5
     Phone: (206) 359-8000
 6
     Stephen F. English
 7
     (to be admitted pro hac vice)
 8   SEnglish@perkinscoie.com
     PERKINS COIE LLP
 9
     1120 NW Couch Street, 10th Floor
10   Portland, Oregon
     Phone: (503) 727-2000
11

12   Thomas L. Holt
     (to be admitted pro hac vice)
13
     THolt@perkinscoie.com
14   Jeremy L. Buxbaum
     (to be admitted pro hac vice)
15
     JBuxbaum@perkinscoie.com
16   PERKINS COIE LLP
     131 South Dearborn Street, Suite No. 1700
17
     Chicago, Illinois 60603
18   Phone: (312) 324-8400
19
     Attorneys for Plaintiffs The Arizona Board
20   of Regents on Behalf of The University of
     Arizona and Arizona State University, The
21
     Regents of The University of California on
22   Behalf of University of California, Berkeley
23
     and University of California, Los Angeles,
     The Regents of The University of Colorado
24   on Behalf of The University of Colorado
25
     Boulder, University of Oregon, Oregon
     State University, The University of Southern
26   California, The Board of Trustees of The

     COMPLAINT–1                                                     Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
          Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.2 Page 2 of 59




 1   Leland Stanford Jr. University, University of
 2   Utah, University of Washington, and
     Washington State University
 3

 4   S. Annie Allison
     Washington Bar No. 48397
 5
     annie.allison@haynesboone.com
 6   HAYNES AND BOONE, LLP
     30 Rockefeller Plaza, 26th Floor
 7
     New York, NY 10112
 8   Phone: (212) 835-4858
 9
     David Clark
10   (to be admitted pro hac vice)
     david.clark@haynesboone.com
11
     HAYNES AND BOONE, LLP
12   600 Anton Blvd., Suite 700
     Costa Mesa, CA 92626
13
     Phone: (949) 202-3086
14
     Attorneys for Plaintiff University of
15
     Southern California
16

17

18

19

20

21

22

23

24

25

26


      COMPLAINT–2                                                     Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
          Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.3 Page 3 of 59




 1                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 2
     THE ARIZONA BOARD OF
 3   REGENTS ON BEHALF OF THE                  Case No. 2:21-cv-135
     UNIVERSITY OF ARIZONA AND
 4   ARIZONA STATE UNIVERSITY,                 JURY TRIAL DEMANDED
     THE REGENTS OF THE
 5   UNIVERSITY OF CALIFORNIA
     ON BEHALF OF UNIVERSITY OF
 6   CALIFORNIA, BERKELEY AND
     UNIVERSITY OF CALIFORNIA,
 7   LOS ANGELES, THE REGENTS
     OF THE UNIVERSITY OF
 8   COLORADO ON BEHALF OF
     THE UNIVERSITY OF
 9   COLORADO BOULDER,
     UNIVERSITY OF OREGON,
10   OREGON STATE UNIVERSITY,
     THE UNIVERSITY OF
11   SOUTHERN CALIFORNIA, THE
     BOARD OF TRUSTEES OF THE
12   LELAND STANFORD JR.
     UNIVERSITY, UNIVERSITY OF
13   UTAH, UNIVERSITY OF
     WASHINGTON, AND
14   WASHINGTON STATE
     UNIVERSITY,
15
                        Plaintiffs,
16
           v.
17
     SPORTSWEAR INC. d/b/a PREP
18   SPORTSWEAR and VINTAGE
     BRAND, LLC,
19
                        Defendants.
20

21
                                       COMPLAINT
22
           Plaintiffs The Arizona Board of Regents on behalf of the University of
23
     Arizona (“University of Arizona” or “Arizona”) and Arizona State University
24
     (“Arizona State University” or “ASU”), The Regents of the University of California
25
     on behalf of both the University of California, Berkeley (“University of California,
26
     Berkeley” or “Cal”) and the University of California, Los Angeles (“University of
     COMPLAINT–3                                                      Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
           Case 2:21-cv-00135    ECF No. 1    filed 04/07/21   PageID.4 Page 4 of 59




 1   California, Los Angeles” or “UCLA”), The Regents of the University of Colorado
 2   on behalf of the University of Colorado Boulder (“University of Colorado Boulder”
 3   or “CU”), University of Oregon, Oregon State University, The University of
 4   Southern California (“USC”), The Board of Trustees of the Leland Stanford Jr.
 5   University (“Stanford University”), University of Utah, University of Washington,
 6   and Washington State University (collectively “Plaintiffs”), for their Complaint
 7   against Defendants Sportswear Inc. d/b/a Prep Sportswear and Vintage Brand, LLC
 8   (collectively “Defendants”), allege as follows:
 9                                NATURE OF THE CASE
10         The universities that comprise the Pac-12 Conference are some of the most
11   well-known and highly regarded in the country, and indeed the world. Equally well-
12   known are the trademarks and trade dress that symbolize these universities. These
13   names, mascots, logos, and color schemes are known and beloved by alumni and
14   fans who closely associate these symbols with the universities themselves and who
15   purchase apparel and merchandise emblazoned with these symbols to reflect their
16   ongoing support for the associated institutions and their sports teams. It should come
17   as no surprise that the sale of branded college apparel and merchandise is a multi-
18   billion-dollar industry. At the heart of this industry is licensing. The schools
19   selectively license the use of their trademarks to third parties who are authorized to
20   produce, distribute, and sell products bearing those marks to consumers eager to
21   show their school pride and team allegiances. Third parties without a license are not
22   authorized to sell products bearing the universities’ marks.
23         Defendants, however, have willfully ignored these obvious constraints and
24   have knowingly circumvented the licensing mechanisms of the Plaintiffs by
25   marketing and selling on Defendants’ own e-commerce sites unlicensed apparel and
26   merchandise that are virtually identical to Plaintiffs’ authentic, licensed products. In

      COMPLAINT–4                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
          Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.5 Page 5 of 59




 1   so doing, Defendants divert financial and reputational capital from the universities,
 2   ten of which are public, state-funded institutions, and all of which make countless
 3   contributions to their communities, states, and beyond. Defendants’ conduct is an
 4   obvious infringement of Plaintiffs’ rights and must be stopped.
 5                                     THE PARTIES
 6         1.     University of Arizona is a public academic institution with its principal
 7   campus at 1200 E. University Boulevard, Tucson, Arizona 85721. The Arizona
 8   Board of Regents is the governing body of Arizona’s public university system and
 9   the jural entity that is, under Arizona law, authorized to sue and be sued on behalf
10   of the University of Arizona.
11         2.     Arizona State University is a public academic institution with its
12   principal campus at 1151 S. Forest Avenue, Tempe, Arizona 85281. The Arizona
13   Board of Regents is the governing body of Arizona’s public university system and
14   the jural entity that is, under Arizona law, authorized to sue and be sued on behalf
15   of Arizona State University.
16         3.     University of California, Berkeley is a public academic institution with
17   its principal campus at 110 Sproul Hall #5800, Berkeley, California 94720.
18         4.     University of California, Los Angeles is a public academic institution
19   with its principal campus at 405 Hilgard Avenue, Los Angeles, California 90095.
20         5.     University of Colorado Boulder is a public academic institution with its
21   principal campus at 914 Broadway, Boulder, Colorado 80309.
22         6.     University of Oregon is a public academic institution with its principal
23   campus at 1585 E 13th Avenue, Eugene, Oregon 97403.
24         7.     Oregon State University is a public academic institution with its
25   principal campus at 1500 SW Jefferson Way, Corvallis, Oregon 97331.
26


     COMPLAINT–5                                                       Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
          Case 2:21-cv-00135    ECF No. 1    filed 04/07/21   PageID.6 Page 6 of 59




 1         8.    USC is a private academic institution with its principal campus at
 2   University Park Campus, Los Angeles, California 90089.
 3         9.    Stanford University is a private academic institution with its principal
 4   campus at 450 Jane Stanford Way, Stanford, California 94305.
 5         10.   University of Utah is a public academic institution with its principal
 6   campus at 201 Presidents’ Circle, Salt Lake City, Utah 84112.
 7         11.   University of Washington is a public academic institution with its
 8   principal campus at 1410 NE Campus Parkway, Seattle, Washington 98195.
 9         12.   Washington State University is a public academic institution with its
10   principal campus at Office of the President, French Administration Building, P.O.
11   Box 641048, Pullman, Washington 99164-1048.
12         13.   Upon information and belief, Defendant Sportswear Inc. d/b/a Prep
13   Sportswear (“Prep”) is a Washington corporation with its principal place of business
14   at 2211 Elliott Avenue, Suite 601, Seattle, Washington, 98121.
15         14.   Upon information and belief, Defendant Vintage Brand, LLC
16   (“Vintage”) is a Washington limited liability company with its principal place of
17   business at 5323 NE 42nd St., Seattle, Washington, 98105.
18                            JURISDICTION AND VENUE
19         15.   This Court has subject matter jurisdiction over Plaintiffs’ federal claims
20   pursuant to 28 U.S.C. §§ 1331, 1338 and 15 U.S.C. § 1121.
21         16.   This Court has supplemental jurisdiction over Plaintiffs’ claims arising
22   under Washington state law pursuant to 28 U.S.C. § 1367(a) because those claims
23   are so related to Plaintiffs’ federal claims that they form part of the same case or
24   controversy and derive from a common nucleus of operative fact.
25         17.   This Court has personal jurisdiction over Defendants because, upon
26   information and belief, they carry on substantial and continuous business activities

     COMPLAINT–6                                                      Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
           Case 2:21-cv-00135      ECF No. 1      filed 04/07/21   PageID.7 Page 7 of 59




 1   in Washington and throughout the country through their interactive e-commerce
 2   websites which target consumers nationwide and specifically in this District. Upon
 3   information and belief, Defendants have sold and delivered products to residents in
 4   this District. Indeed, Defendant Prep’s website features goods with the names, color
 5   schemes, and/or logos of over 2,400 different schools and institutions located in
 6   Washington, many within this judicial district. Defendant Vintage’s website also
 7   features goods with the names, color schemes, and/or logos of several schools and
 8   institutions located in Washington, including in this District.
 9          18.    Venue is proper in this District under 28 U.S.C. § 1391 because a
10   substantial part of the events or omissions giving rise to the claims occurred in this
11   judicial District and because Defendants are subject to personal jurisdiction in this
12   judicial District.
13                                FACTUAL ALLEGATIONS
14                               Plaintiffs and Their Trademarks
15          19.    Plaintiffs are the universities that comprise the Pac-12 Conference, and
16   together, are some of the most prominent and well-known universities in the United
17   States, if not the world.
18          20.    The Pac-12 Conference was established in 1959 (originally under the
19   name “Athletic Association of Western Universities”), consisting then of just four
20   universities, and has since grown to comprise the following twelve universities:
21   University of Arizona, Arizona State University, University of California, Berkeley,
22   University of California, Los Angeles, University of Colorado Boulder, University
23   of Oregon, Oregon State University, University of Southern California, Stanford
24   University, University of Utah, University of Washington, and Washington State
25   University, all Plaintiffs in this action.
26


      COMPLAINT–7                                                          Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
          Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.8 Page 8 of 59




 1         21.    The Pac-12 is one of the “Power Five” conferences, which also include
 2   the Atlantic Coast Conference (“ACC”), the Big Ten Conference (“Big 10”), the Big
 3   12 Conference (“Big 12”), and the Southeastern Conference (“SEC”).
 4         22.    Nicknamed the “Conference of Champions,” Pac-12 teams have won
 5   529 NCAA Championships, over 200 more than the next closest conference. Pac-12
 6   teams have won or tied for the most NCAA titles for 15-consecutive seasons,
 7   winning at least six every year from 1999-2019. No other conference has had teams
 8   win double-digit NCAA championships in a single year. The Pac-12’s success with
 9   championships comes from 28 different men’s and women’s sports. In 54 of the last
10   60 years, the Pac-12 has led or tied the nation in NCAA Championships. Even more
11   impressive, Pac-12 members have more than 2,200 NCAA individual crowns in
12   men’s and women’s athletic competitions. Pac-12 teams captured three of the seven
13   national championships held in the 2019-2020 season before the cancellation of
14   many sports competitions due to the Coronavirus pandemic.
15         23.    The Pac-12 has established its own television network for all Pac-12
16   athletic events to increase exposure across all of its sports. Additionally, the Pac-12
17   has media rights deals with ESPN and FOX, which have dramatically increased
18   national exposure and revenue for each school. For the 2018-2019 fiscal year, the
19   Pac-12 reported $530 million in gross revenue from sporting events and activities,
20   including from the sale of branded merchandise and apparel.
21         24.    Each of the Pac-12’s twelve constituent universities is prominent and
22   well-known. Each owns and uses readily identifiable trademarks and trade dress in
23   connection with their institutions and sports teams, as described in more detail
24   below.
25

26


     COMPLAINT–8                                                       Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
          Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.9 Page 9 of 59




 1         A.     University of Arizona Wildcats
 2         25.    Established in 1885, the University of Arizona, a land-grant university
 3   with two of the top independently accredited medical institutions, is a widely
 4   recognized public university located in Tucson, Arizona. For the past 135 years, the
 5   University of Arizona has been at the forefront of research advancement,
 6   interdisciplinary scholarship development, and entrepreneurship. With over 45,000
 7   students from the United States and foreign countries learning across 7 different
 8   campuses, including an online platform, from over 2,000 faculty members, the
 9   University of Arizona is a globally recognized institution.
10         26.    The University of Arizona Wildcats are highly successful in their 17
11   Division I athletics programs each year. The Wildcats have won 218 NCAA
12   individual and team national championships. The University of Arizona has
13   produced 122 Olympians, who have made 187 appearances at the Olympic games,
14   earning 74 medals. The University of Arizona also produced 36 current professional
15   athletes across six different sports, including Major League Baseball, the National
16   Basketball Association, and the National Football League. Wildcats sports
17   competitions are televised to national, and sometimes international, audiences.
18         27.    With a strong alumni network throughout the United States and around
19   the world, the University of Arizona enjoys a large fan base, loyal to the Wildcats
20   and the University of Arizona’s brand. The University of Arizona licenses and sells
21   a wide variety of merchandise under the school’s various trademarks.
22         28.    In connection with its educational services, athletic events, and related
23   services, apparel, and merchandise, the University of Arizona has adopted, makes
24   extensive use of, and owns rights in and to a family of trademarks and trade dress
25   including, but not limited to, marks that comprise in whole or in part, ARIZONA,
26   ARIZONA WILDCATS,              , and       , each alone and in combination with the

     COMPLAINT–9                                                      Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.10 Page 10 of 59




 1   colors navy blue and cardinal (collectively, together with the marks illustrated in
 2   Paragraph 30 and representative Plaintiffs’ Marks for the University of Arizona in
 3   Paragraph 149, along with the marks listed in Exhibit A, the “Arizona Marks”).
 4         29.    The University of Arizona also owns federal registrations for many of
 5   these trademarks, including, but not limited to those listed in Exhibit A.
 6         30.    Below are examples of merchandise bearing some of the Arizona
 7   Marks:
 8

 9

10

11

12

13

14

15

16

17

18         31.    Through continued use, product and service promotion, and widespread
19   consumer recognition, University of Arizona has developed extremely strong
20   goodwill in the Arizona Marks.
21         B.     Arizona State University Sun Devils
22         32.    In 1886, the Territorial Normal School, later named Arizona State
23   University, was founded in Tempe, Arizona. With 16 schools across four campuses
24   in the Phoenix metropolitan area, plus additional locations including facilities in
25   California and Washington D.C. and a substantial online program, ASU is a top
26   ranked research university and is recognized by U.S. News and World Report as the

     COMPLAINT–10                                                     Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
           Case 2:21-cv-00135   ECF No. 1    filed 04/07/21     PageID.11 Page 11 of 59




 1   country’s most innovative school. Among ASU’s long list of notable achievements,
 2   those that top the list include having over 400 National Academies-honored faculty,
 3   77 programs ranked in the top 25 of the United States, and a nearly $4 billion impact
 4   on Arizona’s economy in the 2019 fiscal year.
 5          33.    ASU’s Division I athletic program is well-known throughout the
 6   United States. With 24 Division I men’s and women’s sports teams, the ASU Sun
 7   Devils have won 141 NCAA team national championships and 381 NCAA
 8   individual national championships. ASU has produced 179 Olympians and other
 9   internationally famous athletes, such as Barry Bonds, Phil Mickelson, and James
10   Harden, who was named the Pac-10 Player of the Year in 2009, prior to the
11   conference’s name change to the Pac-12. ASU’s athletic competitions are televised
12   to a national, and sometimes international, audience.
13          34.    With a strong alumni network throughout the United States and around
14   the world, ASU enjoys a large fan base, loyal to the Sun Devils and the ASU brand.
15   ASU licenses and sells a wide variety of merchandise under the school’s various
16   trademarks.
17          35.    In connection with its educational services, athletic events, and related
18   services, apparel, and merchandise, ASU has adopted, makes extensive use of, and
19   owns rights in and to a family of trademarks and trade dress including, but not
20   limited to, marks that comprise in whole or in part, ARIZONA STATE, ASU,
21   and     each alone and in combination with the colors maroon and gold (collectively,
22   together with the marks illustrated in Paragraph 37 and Representative Plaintiffs’
23   Marks for ASU in Paragraph 149, along with the marks listed in Exhibit B, the “ASU
24   Marks”).
25          36.    ASU also owns federal registrations for many of these trademarks,
26   including, but not limited to those listed in Exhibit B.

      COMPLAINT–11                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.12 Page 12 of 59




 1         37.    Below are examples of merchandise bearing some of the ASU Marks:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12         38.    Through continued use, product and service promotion, and widespread
13   consumer recognition, Arizona State has developed extremely strong goodwill in the
14   ASU Marks.
15                C.    University of California, Berkeley Golden Bears
16         39.    Founded in 1868, the University of California, Berkeley (“Cal”) is
17   considered one of the top institutions of higher learning in the country and
18   throughout the world. Ranked the #1 public university worldwide by U.S. News and
19   World Report from 2015-2020, Cal is home to over 184 academic departments and
20   350-degree programs taught by world-renowned faculty, including 94 Nobel Prize
21   winners either on the current faculty or as previous faculty members.
22         40.    With 28 Division I men’s and women’s sports teams, the Cal Golden
23   Bears have claimed 98 NCAA national championship team titles in 16 different
24   sports and 188 NCAA national championship individual titles. Since the Golden
25   Bears’ first national championship in 1920, Cal has had at least one national
26   champion in 85 of the last 100 years. For the past 46 years, the Golden Bears have

     COMPLAINT–12                                                    Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
           Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.13 Page 13 of 59




 1   boasted at least one national champion. Cal has also produced 207 Olympic
 2   medalists and numerous professional athletes, including Aaron Rodgers, Jared Goff,
 3   Alex Morgan, and Marshawn Lynch. Cal athletic competitions are televised to a
 4   national, and sometimes international, audience. For the 2019 fiscal year, Cal
 5   received over $90 million in revenue from its athletic programs with $17 million
 6   coming from royalties, licensing, advertisement, and sponsorships.
 7          41.    With a strong alumni network throughout the United States and around
 8   the world, Cal enjoys a large fan base, loyal to the Golden Bears and the Cal brand.
 9   Cal licenses and sells a wide variety of merchandise under the school’s various
10   trademarks.
11          42.    In connection with its educational services, athletic events, and related
12   services, apparel, and merchandise, Cal has adopted, makes extensive use of, and
13   owns rights in and to a family of trademarks and trade dress including, but not
14   limited to, marks that comprise in whole or in part,      , GOLDEN BEARS,                   ,
15   and        , each alone and in combination with the colors blue and gold (collectively,
16   together with the marks illustrated in Paragraph 44 and Representative Plaintiffs’
17   Marks for Cal in Paragraph 149, along with the marks listed in Exhibit C, the “Cal
18   Marks”).
19          43.    Cal also owns incontestable federal registrations for many of these
20   trademarks, including, but not limited to those listed in Exhibit C.
21          44.    Below are examples of merchandise bearing some of the Cal Marks:
22

23

24

25

26


     COMPLAINT–13                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1    filed 04/07/21   PageID.14 Page 14 of 59




 1

 2

 3

 4

 5

 6         45.    Through continued use, product and service promotion, and widespread
 7   consumer recognition, Cal has developed extremely strong goodwill in the Cal
 8   Marks.
 9         D.     University of California, Los Angeles Bruins
10         46.    Since its establishment in 1919, the University of California, Los
11   Angeles (“UCLA”) has been one of the most well-respected institutions of higher
12   learning in the country. As the most applied-to university in the nation (including a
13   28% increase in freshman applications this year to reach almost 139,000), UCLA
14   was ranked as the #1 public university by U.S. News and World Report for the 2021
15   national rankings. UCLA is home to over 40,000 undergraduate and graduate
16   students from 47 states and 84 countries. UCLA offers over 3,900 courses for over
17   125 majors to its undergraduates and nearly 150 graduate degree programs. The
18   4,300 on-campus faculty members include Nobel Prize winners, MacArthur fellows,
19   and recipients of the Fields Medal and Turing Award, some of academia’s highest
20   honors.
21         47.    UCLA’s 21 Division I men’s and women’s sports teams are admired
22   by fans from the United States and around the world. Throughout the school’s
23   history, the UCLA Bruins have earned more than 100 NCAA titles. The Bruins
24   men’s basketball team, known for its association with coaching legend John
25   Wooden, boasts four undefeated seasons and 11 national championships. Ranking
26   UCLA higher in medal count than most countries, Bruins athletes and coaches have

     COMPLAINT–14                                                     Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
           Case 2:21-cv-00135   ECF No. 1   filed 04/07/21   PageID.15 Page 15 of 59




 1   earned 261 Olympic medals. UCLA has nurtured internationally renowned athletes
 2   such as Kareem Abdul-Jabbar, Jackie Joyner-Kersee, Florence Griffith-Joyner, and
 3   Gail Goodrich. UCLA sports competitions are televised to a national, and sometimes
 4   international, audience.
 5          48.   With a strong alumni network throughout the United States and around
 6   the world, UCLA enjoys a large global fan base, loyal to the Bruins and the UCLA
 7   brand. Throughout the world, UCLA licenses and sells a wide variety of
 8   merchandise under the school’s various trademarks.
 9          49.   In connection with its educational services, athletic events, and related
10   services, apparel, and merchandise, UCLA has adopted, makes extensive use of, and
11   owns rights in and to a family of trademarks and trade dress including, but not
12   limited to, marks that comprise in whole or in part, UCLA,                   , BRUINS,
13   and       , each alone and in combination with the colors blue and gold (collectively,
14   together with the marks illustrated in Paragraphs 51, 124 and 137 and Representative
15   Plaintiffs’ Marks for UCLA in Paragraphs 130 and 149, along with the marks listed
16   in Exhibit D, the “UCLA Marks”).
17          50.   UCLA also owns federal registrations, in addition to numerous
18   international registrations, for many of these trademarks, including, but not limited
19   to those listed in Exhibit D. Many of the UCLA federal registrations have attained
20   incontestable status.
21          51.   Below are examples of merchandise bearing some of the UCLA Marks:
22

23

24

25

26


      COMPLAINT–15                                                    Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.16 Page 16 of 59




 1

 2

 3

 4

 5

 6
           52.     Through continued use, product and service promotion, and widespread
 7
     consumer recognition, UCLA has developed extremely strong goodwill in the
 8
     UCLA Marks.
 9
           E.      University of Colorado Buffaloes
10
           53.     Established in 1876, the University of Colorado Boulder (“CU”) is
11
     considered the flagship public academic institution in the state of Colorado. Ranked
12
     in the Top 25 colleges for students who want to change the world by Business Insider
13
     in 2016, CU provides educational services, research, outreach, development and
14
     other related scholarly pursuits in over 4,000 academic courses across 150 fields of
15
     study to over 30,000 students annually.
16
           54.     CU’s athletic program consists of 15 Division I men’s and women’s
17
     sports teams. The Colorado Buffaloes have won 27 NCAA team championships.
18
     CU has produced 99 Olympians, winning 20 Olympic medals, in 154 Olympic
19
     appearances. CU sports competitions are televised to a national, and sometimes
20
     international, audience.
21
           55.     With a strong alumni network throughout the United States and around
22
     the world, CU enjoys a large fan base, loyal to the Buffaloes and the CU brand. CU
23
     licenses and sells a wide variety of merchandise under the school’s various
24
     trademarks.
25

26


     COMPLAINT–16                                                     Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21     PageID.17 Page 17 of 59




 1         56.    In connection with its educational services, athletic events, and related
 2   services, apparel, and merchandise, CU has adopted, makes extensive use of, and
 3   owns rights in and to a family of trademarks and trade dress including, but not
 4   limited to, marks that comprise in whole or in part, COLORADO BUFFALOES,
 5   GOLDEN BUFFALOES, BUFFS, RALPHIE, and                             , each alone and in
 6   combination with the colors black, silver, and gold (collectively, together with the
 7   marks illustrated in Paragraph 58 and Representative Plaintiffs’ Marks for CU in
 8   Paragraph 149, along with the marks listed in Exhibit E, the “CU Marks”).
 9         57.    CU also owns federal registrations for many of these trademarks,
10   including, but not limited to those listed in Exhibit E.
11         58.    Below are examples of merchandise bearing some of the CU Marks:
12

13

14

15

16

17

18

19

20

21

22         59.    Through continued use, product and service promotion, and widespread
23   consumer recognition, CU has developed extremely strong goodwill in the CU
24   Marks.
25

26


      COMPLAINT–17                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.18 Page 18 of 59




 1         F.     University of Oregon Ducks
 2         60.    The University of Oregon was founded in 1876 in Eugene, Oregon.
 3   Since its establishment, the institution has grown to house nine schools and colleges
 4   offering 331 degree and certificate programs to more than 24,000 students, from all
 5   50 states and more than 95 countries, annually. The University of Oregon has over
 6   2,000 faculty members, including one Nobel Prize winner, two National Medal of
 7   Science recipients, and three Pulitzer Prize winners. In 2016, the University of
 8   Oregon produced $2.2 billion in economic returns to the State of Oregon.
 9         61.    Competing under the team nickname, “Ducks,” the University of
10   Oregon competes in 17 Division I men’s and women’s athletic competitions and has
11   won 24 national championships. In 2020, the University of Oregon’s athletics
12   revenue was almost $125,000,000. 16% of that total revenue, or almost $20,000,000,
13   came from sponsorships, royalties, and licensing of merchandise sold under the
14   school’s various trademarks.
15         62.    In connection with its educational services, athletic events, and related
16   services, apparel, and merchandise, the University of Oregon has adopted, makes
17   extensive use of, and owns rights in and to a family of trademarks and trade dress
18   including, but not limited to, marks that comprise in whole or in part, OREGON,
19   DUCKS, and          , each alone and in combination with the colors green and yellow
20   (collectively, together with the marks illustrated in Paragraphs 64, 123, 136 and 142
21   and Representative Plaintiffs’ Marks for the University of Oregon in Paragraphs 130
22   and 149, along with the marks listed in Exhibit F, the “University of Oregon
23   Marks”).
24         63.    The University of Oregon also owns federal registrations for many of
25   these trademarks, including, but not limited to those listed in Exhibit F.
26


      COMPLAINT–18                                                     Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.19 Page 19 of 59




 1         64.   Below are examples of merchandise bearing some of the University of
 2   Oregon Marks:
 3

 4

 5

 6

 7

 8

 9

10

11

12         65.   Through continued use, product and service promotion, and widespread
13   consumer recognition, the University of Oregon has developed extremely strong
14   goodwill in the University of Oregon Marks.
15         G.    Oregon State University Beavers
16         66.   In 1868, Oregon State University was established in Corvallis, Oregon.
17   Since its founding, Oregon State University has become an international public
18   research institution, consisting of two campuses, 11 colleges, and 12 experiment
19   stations with extension programs in all 36 Oregon counties. Oregon State University
20   offers over 200 academic programs to over 30,000 students from 47 states and more
21   than 100 countries. With an innovative, state-of-the-art research program, Oregon
22   State University is a trailblazer in practical, problem-solving research aimed at
23   improving lives, protecting natural resources, and driving economic growth.
24         67.   Oregon State University competes in 16 Division I men’s and women’s
25   sports. Oregon State University has produced 71 Olympic athletes, winning 22
26   medals, and has inducted over 150 athletes into its Hall of Fame. Oregon State

     COMPLAINT–19                                                    Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.20 Page 20 of 59




 1   University’s sports competitions are televised to a national, and sometimes
 2   international, audience.
 3         68.    With a strong alumni network throughout the United States and around
 4   the world, Oregon State University enjoys a large fan base, loyal to the Beavers and
 5   the Oregon State University brand. Oregon State University licenses and sells a wide
 6   variety of merchandise under the school’s various trademarks.
 7         69.    In connection with its educational services, athletic events, and related
 8   services, apparel, and merchandise, Oregon State University has adopted, makes
 9   extensive use of, and owns rights in and to a family of trademarks and trade dress
10   including, but not limited to, marks that comprise in whole or in part, OREGON
11   STATE BEAVERS, OSU BEAVERS, OSU, OREGON STATE UNIVERSITY,
12      , and    , each alone and in combination with the colors orange, black, and white
13   (collectively, together with the marks illustrated in Paragraph 71 and Representative
14   Plaintiffs’ Marks for Oregon State University in Paragraph 149, along with the
15   marks listed in Exhibit G, the “Oregon State University Marks”).
16         70.    Oregon State University also owns federal registrations for many of
17   these trademarks, including, but not limited to those listed in Exhibit G.
18         71.    Below are examples of merchandise bearing some of the Oregon State
19   University Marks:
20

21

22

23

24

25

26


      COMPLAINT–20                                                    Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.21 Page 21 of 59




 1

 2

 3

 4

 5

 6
           72.     Through continued use, product and service promotion, and widespread
 7
     consumer recognition, Oregon State University has developed extremely strong
 8
     goodwill in the Oregon State University Marks.
 9
           H.      University of Southern California Trojans
10
           73.     In 1880, the University of Southern California (“USC”) was founded in
11
     Los Angeles, California. USC is now home to over 45,000 students hailing from the
12
     United States and around the world. USC offers undergraduate and graduate courses
13
     taught by 4,000 full-time faculty members, including five Nobel laureates and
14
     dozens of recipients of prestigious national honors. As one of the world’s leading
15
     private research universities, USC has become a global center for arts, technology,
16
     and international business. The Wall Street Journal and Times Higher Education
17
     recently ranked USC as the 19th best university in the United States. USC generates
18
     $8 billion annually in economic return for Los Angeles County and the State of
19
     California.
20
           74.     USC’s athletic program hosts 21 men’s and women’s Division I sports.
21
     USC has won the third most national championships in the United States and has
22
     won at least one national team title in the last 26 consecutive years. USC has nurtured
23
     453 Olympian athletes, winning 307 medals. USC has produced dozens of elite
24
     athletes, including Carson Palmer and Matt Leinart, among other Heisman Trophy
25
     winners. USC’s athletic competitions are televised to a national, and sometimes
26
     international, audience.

      COMPLAINT–21                                                     Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21     PageID.22 Page 22 of 59




 1         75.     With a strong alumni network throughout the United States and around
 2   the world, USC enjoys a large fan base, loyal to the Trojans and the USC brand.
 3   USC licenses and sells a wide variety of merchandise under the school’s various
 4   trademarks.
 5         76.     In connection with its educational services, athletic events, and related
 6   services, apparel, and merchandise, the USC has adopted, makes extensive use of,
 7   and owns rights in and to a family of trademarks and trade dress including, but not
 8   limited to, marks that comprise in whole or in part, TROJANS, USC, SOUTHERN
 9   CAL, SC,        , and       , each alone and in combination with the colors gold and
10   cardinal (collectively, together with the marks illustrated in Paragraph 78 and
11   Representative Plaintiffs’ Marks for USC in Paragraph 149, along with the marks
12   listed in Exhibit H, the “USC Marks”).
13         77.     USC also owns federal registrations for many of these trademarks,
14   including, but not limited to those listed in Exhibit H.
15         78.     Below are examples of merchandise bearing some of the USC Marks:
16

17

18

19

20

21

22

23

24

25

26


      COMPLAINT–22                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1    filed 04/07/21   PageID.23 Page 23 of 59




 1         79.    Through continued use, product and service promotion, and widespread
 2   consumer recognition, USC has developed extremely strong goodwill in the USC
 3   Marks.
 4                I.    Stanford University Cardinal
 5         80.    Established in 1885 and first opened for enrollment in 1891, Stanford
 6   University is currently home to over 6,000 undergraduate and graduate students from
 7   50 states and over 50 countries. Stanford offers more than 65 undergraduate majors
 8   taught by over 2,000 distinguished faculty members, including 19 Nobel laureates.
 9   As a top academic institution, Stanford is famous throughout the United States and
10   the world for its research, educational and athletic programs alike.
11         81.    With 36 Division I men’s and women’s sports teams, Stanford has won
12   126 NCAA national championships with at least one Stanford team winning a
13   NCAA national championship during each of the last 44 years. Since 2000, Stanford
14   has captured 50 NCAA crowns and 65 national team championships. Stanford
15   athletes have been medalists in every Olympics in which the United States has
16   competed since 1912 and have captured 270 medals. Stanford has produced many
17   renowned athletes, such as John Elway, Andrew Luck, Tiger Woods, Kerri Walsh,
18   and Katie Ledecky. Stanford athletic competitions are televised to a national, and
19   sometimes international, audience.
20         82.    With a strong alumni network throughout the United States and around
21   the world, Stanford enjoys a large fan base, loyal to the Cardinal and the Stanford
22   brand. Stanford licenses and sells a wide variety of merchandise under the school’s
23   various trademarks.
24         83.    In connection with its educational services, athletic events, and related
25   services, apparel, and merchandise, Stanford has adopted, makes extensive use of,
26   and owns rights in and to a family of trademarks and trade dress including,

     COMPLAINT–23                                                     Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1     filed 04/07/21    PageID.24 Page 24 of 59




 1   but not limited to, marks that comprise in whole or in part, STANFORD,                        ,
 2   CARDINAL, and FARM, each alone and in combination with the colors cardinal,
 3   black, white, and sandstone (collectively, together with the marks illustrated in
 4   Paragraph 85 and Representative Plaintiffs’ Marks for Stanford in Paragraph 149,
 5   along with the marks listed in Exhibit I, the “Stanford Marks”).
 6         84.    Stanford also owns federal registrations for many of these trademarks,
 7   including, but not limited to those listed in Exhibit I.
 8         85.    Below are examples of merchandise bearing some of the Stanford
 9   Marks:
10

11

12

13

14

15

16

17

18         86.    Through continued use, product and service promotion, and widespread

19   consumer recognition, Stanford has developed extremely strong goodwill in the

20   Stanford Marks.

21         J.     University of Utah Utes

22         87.    Established in 1850, the University of Utah is the state’s flagship public

23   academic institution and a top-tier research university. Located in the heart of Salt

24   Lake City, the University of Utah offers over 30,000 students, coming from

25   throughout the United States and foreign countries, rigorous educational courses,

26   athletics, and recreation programs. The University of Utah has over 3,000 full-time

      COMPLAINT–24                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
           Case 2:21-cv-00135   ECF No. 1      filed 04/07/21   PageID.25 Page 25 of 59




 1   faculty members, consisting of a Nobel Prize winner and Guggenheim Foundation
 2   Fellows, that teach more than 80 undergraduate majors and over 15 graduate areas
 3   of study.
 4          88.   With 20 Division I men’s and women’s sports teams, the University of
 5   Utah has won 20 NCAA national championships. The University of Utah Utes have
 6   finished in the nation’s Top 25 eight times in men’s football and have made 29
 7   NCAA men’s basketball appearances. The University of Utah has produced
 8   numerous renowned athletes, including Alex Smith, Andre Miller, and Steve Smith,
 9   Sr. The University of Utah also sent 13 Utes to the 2018 Winter Olympics. Utes
10   competitions are televised to a national, and sometimes international, audience. Of
11   almost $100 million in Utes athletic revenue from 2019, over $12 million came from
12   royalties, licensing, advertisement and sponsorships.
13          89.   With a large alumni network throughout the United States and around
14   the world, the University of Utah enjoys a large fan base, loyal to the Utes and the
15   University of Utah brand. The University of Utah licenses and sells a wide variety
16   of merchandise under the school’s various trademarks.
17          90.   In connection with its educational services, athletic events, and related
18   services, apparel, and merchandise, the University of Utah has adopted, makes
19   extensive use of, and owns rights in and to a family of trademarks and trade dress
20   including, but not limited to, marks that comprise in whole or in part, UTES,                 ,
21   and      , each alone and in combination with the colors red, black, and gray
22   (collectively, together with the marks illustrated in Paragraph 92 and Representative
23   Plaintiffs’ Marks for the University of Utah in Paragraph 149, along with the marks
24   listed in Exhibit J, the “Utah Marks”).
25          91.   The University of Utah also owns federal registrations for many of
26   these trademarks, including, but not limited to those listed in Exhibit J.

      COMPLAINT–25                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.26 Page 26 of 59




 1         92.    Below are examples of merchandise bearing some of the Utah Marks:
 2

 3

 4

 5

 6

 7

 8

 9

10

11         93.    Through continued use, product and service promotion, and widespread
12   consumer recognition, the University of Utah has developed extremely strong
13   goodwill in the Utah Marks.
14         K.     University of Washington Huskies
15         94.    From its beginnings in 1861, the University of Washington has become
16   one of the world’s preeminent public universities. The University of Washington
17   educates over 54,000 students annually. The University of Washington is a multi-
18   campus university with locations in Seattle, Tacoma, and Bothell. The University of
19   Washington’s colleges and schools offer 1,800 undergraduate courses each quarter
20   and confer more than 12,000 bachelor’s, master’s, doctoral and professional degrees
21   annually. The University of Washington’s faculty has included at least seven Nobel
22   laureates and at least eight Pulitzer Prize winners.
23         95.    With 22 Division I men’s and women’s sports teams, the University of
24   Washington Huskies have won nine NCAA championships. The Huskies have also
25   made 38 football bowl game appearances and 17 appearances in the NCAA men’s
26   basketball tournament. More than 150 University of Washington athletes have

      COMPLAINT–26                                                     Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.27 Page 27 of 59




 1   competed in the Olympic games, winning more than 70 medals. University of
 2   Washington athletic competitions are televised to a national, and sometimes
 3   international, audience.
 4         96.    With a strong alumni network throughout the United States and around
 5   the world, the University of Washington enjoys a large fan base, loyal to the Huskies
 6   and the University of Washington brand. The University of Washington licenses and
 7   sells a wide variety of merchandise under the school’s various trademarks.
 8         97.    In connection with its educational services, athletic events, and related
 9   services, apparel, and merchandise, the University of Washington has adopted,
10   makes extensive use of, and owns rights in and to a family of trademarks and trade
11   dress including, but not limited to, marks that comprise in whole or in part,
12   UNIVERSITY OF WASHINGTON, HUSKIES,                       , and      , each alone and in
13   combination with the colors purple and gold (collectively, together the with marks
14   illustrated in Paragraph 99 and Representative Plaintiffs’ Marks for the University
15   of Washington in Paragraph 149, along with the marks listed in Exhibit K, the “UW
16   Marks”).
17         98.    The University of Washington also owns federal registrations for many
18   of these trademarks, including, but not limited to those listed in Exhibit K.
19

20

21

22

23

24

25

26


      COMPLAINT–27                                                    Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135   ECF No. 1    filed 04/07/21   PageID.28 Page 28 of 59




 1         99.   Below are examples of merchandise bearing some of the UW Marks:
 2

 3

 4

 5

 6

 7

 8

 9

10

11         100. Through continued use, product and service promotion, and widespread
12   consumer recognition, the University of Washington has developed extremely
13   strong goodwill in the Washington Marks.
14         L.    Washington State University Cougars
15         101. Since its founding in 1890, Washington State University, Washington’s
16   original land grant university, has grown to 11 colleges across six different
17   campuses, including an online campus. Washington State University educates over
18   30,000 students annually from 48 states and 106 countries.
19         102. Washington State University has 15 Division I men’s and women’s
20   athletic teams. The Washington State University Cougars have won eight of their
21   15 football bowl games and have appeared five times in the NCAA men’s basketball
22   tournament, winning one national championship. The Washington State University
23   flag has proudly become an ESPN College GameDay broadcast tradition, appearing
24   on every ESPN College GameDay set since the 2003 football season. Over 50
25   Washington State University athletes have competed in the Olympic Games over the
26   past eight decades, winning medals in nine events. The Washington State University

     COMPLAINT–28                                                    Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.29 Page 29 of 59




 1   Cougars have produced numerous athletes that have gone on to play professionally
 2   in the National Basketball Association, National Football League and Major League
 3   Baseball, including Klay Thompson, Drew Bledsoe, Mark Rypien and Jason
 4   Hanson. Washington State sports competitions are televised to a national, and
 5   sometimes international, audience.
 6         103. With a strong alumni network throughout the United States and around
 7   the world, Washington State University enjoys a large fan base, loyal to the Cougars
 8   and the Washington State brand. Washington State licenses and sells a wide variety
 9   of merchandise under the school’s various trademarks.
10         104. In connection with its educational services, athletic events, and related
11   services, apparel, and merchandise, the Washington State University has adopted,
12   makes extensive use of, and owns rights in and to a family of trademarks and trade
13   dress including, but not limited to, marks that comprise in whole or in part,
14   WASHINGTON STATE COUGARS, WSU COUGARS, and                             , each alone and
15   in combination with the colors crimson and gray (collectively, together with the
16   marks illustrated in Paragraph 106 and Representative Plaintiffs’ Marks for
17   Washington State University in Paragraph 149, along with the marks listed in
18   Exhibit L, the “WSU Marks”).
19         105. Washington State also owns federal registrations for many of these
20   trademarks, including, but not limited to those listed in Exhibit L.
21         106. Below are examples of merchandise bearing some of the WSU Marks:
22

23

24

25

26


      COMPLAINT–29                                                    Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1     filed 04/07/21   PageID.30 Page 30 of 59




 1

 2

 3

 4

 5

 6         107. Through continued use, product and service promotion, and widespread
 7   consumer recognition, Washington State has developed extremely strong goodwill
 8   in the Washington State Marks.
 9              The Incontestability, Fame, and Value of Plaintiffs’ Marks
10         108. The Arizona Marks, ASU Marks, Cal Marks, UCLA Marks, CU Marks,
11   Oregon Marks, Oregon State University Marks, USC Marks, Stanford Marks, Utah
12   Marks, UW Marks, and WSU Marks, taken together, will be collectively referred to
13   as “Plaintiffs’ Marks.”
14         109. Pursuant to Section 7(b) of the Lanham Act, 15 U.S.C. § 1057(b),
15   Plaintiffs’ federal registration certificates are prima facie evidence of the validity of
16   Plaintiffs’ Marks as well as Plaintiffs’ ownership and exclusive right to use these
17   marks in connection with the identified goods and services.
18         110. Many of Plaintiffs’ Mark have achieved incontestable status under
19   Section 15 of the Lanham Act, 15 U.S.C. § 1065. See Exhibits A-L.
20         111. Plaintiffs consistently and prominently use and display Plaintiffs’
21   Marks in connection with Plaintiffs’ educational services, athletic events, apparel,
22   merchandise and related goods and services (“Plaintiffs’ Goods and Services”).
23         112. As a result of the extensive sales, advertising, and promotion of
24   Plaintiffs’ Goods and Services under Plaintiffs’ Marks by each Plaintiff, and through
25   widespread consumer acceptance and recognition, the consuming public have come
26


      COMPLAINT–30                                                      Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1      filed 04/07/21   PageID.31 Page 31 of 59




 1   to recognize Plaintiffs’ Marks as identifying sources of high-quality products and
 2   services.
 3         113. Many of Plaintiffs’ Marks have been in use and associated with
 4   Plaintiffs and Plaintiffs’ Goods and Services for decades. To honor this history, each
 5   of the Plaintiffs maintains robust “vintage trademark” programs wherein they
 6   actively use and promote historical trademarks and trade dress in addition to their
 7   more up-to-date designs and styles.
 8         114. Many of Plaintiffs’ Marks have become famous and are assets of
 9   incalculable value as a symbol of the respective Plaintiffs, their quality products and
10   services, and their extensive goodwill.
11                                Defendants’ Infringement
12         115. Defendants sell and distribute sports and team apparel through their
13   respective e-commerce sites.
14         116. Upon information and belief, Defendants are closely-related business
15   entities with a shared principal/owner, Mr. Chad Hartvigson, and the same office
16   location in Seattle, Washington.
17         A.     Prep Sportswear
18         117. Defendant Prep operates a website at www.prepsportswear.com.
19         118. Upon information and belief, Prep primarily fulfills orders on a print-
20   on-demand model, although it also offers products that are in stock and available for
21   immediate shipment.
22         119. Prep offers apparel featuring the names, color schemes, insignias, and
23   other trademarks and source identifiers of thousands of colleges, universities,
24   schools, sports teams, and other institutions, including those of Plaintiffs.
25         120. Consumers can search for and find team-branded apparel on the Prep
26   website in a number of ways.

      COMPLAINT–31                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1     filed 04/07/21   PageID.32 Page 32 of 59




 1         121. For many of the institutions for which Prep offers apparel, Prep features
 2   an “apparel store” that displays goods for sale bearing the institution’s insignias,
 3   color schemes, and other branding. So, for example, a consumer can navigate
 4   through lists of institutions based on the type of institution, name, location,
 5   conference, sport, mascot, and so on.
 6         122. Prep’s “mascot” listings, for example, include over 400 mascots,
 7   including those of the Plaintiffs identified here: “Ducks,” “Wildcats,” “Golden
 8   Bears,” “Buffaloes,” “Beavers,” “Bruins,” “Huskies,” and “Cougars,” among many
 9   others.
10         123. Clicking on any of these mascot links will lead the customer to the
11   “apparel store” for that “mascot.” For example, if the user locates and clicks on
12   “Ducks” from within the mascots list, the user is then taken to the “Ducks Apparel
13   Store,” which appears as follows:
14

15

16

17

18

19

20

21

22

23

24

25

26


      COMPLAINT–32                                                     Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.33 Page 33 of 59




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
           124. Similarly, if the user locates and clicks on “Bruins” from within the
25
     mascots list, the user is then taken to the “Bruins Apparel Store,” which appears as
26
     follows:
     COMPLAINT–33                                                    Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.34 Page 34 of 59




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21         125. The Prep website also prominently features a large search bar that

22   allows users to perform keyword searches. For example, if a customer is looking for

23   University of Oregon Ducks merchandise, she can simply type “ducks” or “Oregon”

24   in the search bar and then click on the link to the “Ducks Apparel Store” or “Oregon

25   Apparel Store” that appears in a drop-down menu.

26


     COMPLAINT–34                                                    Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.35 Page 35 of 59




 1         126. Similarly, if, for example, a customer is looking for UCLA
 2   merchandise, she can simply type “Bruins” in the search bar and then click on the
 3   link to the “Bruins Apparel Store” that appears in a drop-down menu.
 4         127. Consumers can also navigate to, for example, a “Washington School of
 5   Medicine Apparel Store,” a “Colorado Apparel Store,” a “California Apparel Store,”
 6   a “Washington Apparel Store,” among many others.
 7         128. When the user gets to the desired “apparel store” within the Prep site,
 8   she is presented with merchandise that looks nearly identical to authentic, licensed
 9   merchandise featuring Plaintiffs’ Marks, but the merchandise is neither licensed nor
10   authentic.
11         129. Goods for sale listed on these webpages include, but are not limited to,
12   t-shirts, sweatshirts, sweatpants, and hats.
13         130. Representative samples of infringing goods using, for example, the
14   University of Oregon Marks and the UCLA Marks displayed for sale on Prep’s
15   website include:
16

17

18

19

20

21

22

23

24

25

26


      COMPLAINT–35                                                     Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135    ECF No. 1   filed 04/07/21   PageID.36 Page 36 of 59




 1

 2

 3

 4

 5

 6

 7

 8         131. According to Prep’s website, it continues to expand and has appeared
 9   on the Inc. 500|5000 list of fastest-growing private U.S. companies five straight
10   years from 2009-2013 and was recognized by Apparel Magazine with a 2010 Top
11   Innovator Award. The company was ranked #543 on the 2017 Internet Retailer
12   Second 500 list of largest online retailers and #163 in the Apparel/Accessories
13   category. By all accounts, Prep sells a large volume of merchandise and is a growing
14   company with a far-reaching customer base.
15         B.     Vintage Brand
16         132. Defendant Vintage operates a website at www.vintagebrand.com.
17         133. Through its website, Vintage offers a wide variety of apparel and other
18   goods featuring college team names, color schemes, insignias, mascots, logos, and
19   other trademarks and source identifiers.
20         134. Among the goods offered on the Vintage site are t-shirts, sweatshirts,
21   hats, pennants, drinkware, posters, magnets, puzzles, among many other items.
22         135. Consumers can find team-branded merchandise by navigating a series
23   of drop-down menus, or by performing a keyword search for the team/school whose
24   gear they are searching for.
25

26


     COMPLAINT–36                                                    Perkins Coie LLP
                                                               1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
                                                                    Fax: 206.359.9000
         Case 2:21-cv-00135   ECF No. 1   filed 04/07/21   PageID.37 Page 37 of 59




 1         136. For example, if a customer clicks on “Oregon Ducks” from within the
 2   list of College teams, she will be directed to a page displaying merchandise with
 3   Oregon Ducks branding, representative samples of which are shown below:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–37                                                   Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
         Case 2:21-cv-00135   ECF No. 1   filed 04/07/21   PageID.38 Page 38 of 59




 1         137. Similarly, if a customer clicks on “UCLA Bruins” from within the list
 2   of College teams, she will be directed to a page displaying merchandise with UCLA
 3   Bruins branding, representative samples of which are shown below:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–38                                                   Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.39 Page 39 of 59




 1         138. Vintage purports to offer goods featuring vintage sports branding
 2   reproduced from historic memorabilia but ultimately designed by Vintage.
 3         139. In reality, the products offered by Vintage bear Plaintiffs’ Marks or
 4   marks that are virtually identical to Plaintiffs’ Marks and are a deliberate attempt to
 5   take advantage of the tremendous goodwill associated with Plaintiffs and Plaintiffs’
 6   Marks.
 7         140. Indeed, Vintage is transparent about its target market—on the Oregon
 8   Ducks team page, for example, Vintage states: “The Vintage Brand Duck Shop at
 9   VintageBrand.com is the ultimate destination for die-hard Oregon Ducks fans and
10   alumni…”
11         141. Also by way of example, at the top of the Oregon Ducks team page, the
12   Vintage site states: “Oregon Ducks Vintage Designs For Apparel & Gear,” in a
13   blatant attempt to trade on the goodwill and reputation of the University of Oregon.
14         142. Representative samples of infringing goods using Plaintiffs’ Marks
15   displayed on Vintage’s website include:
16

17

18

19

20

21

22

23

24
           143. As further evidence of Vintage’s clear intent to target Plaintiffs’

25
     consumers and fans, in one bizarre recent incident, Vintage inadvertently sent

26
     several boxes of Vintage Brand insulated drink holders bearing USC’s Marks and


      COMPLAINT–39                                                     Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1   filed 04/07/21   PageID.40 Page 40 of 59




 1   Vintage marketing collateral to USC itself, instead of sending these materials to
 2   Vintage’s own creative director. These insulated drink holders were apparent
 3   giveaways for USC fans at the Trojans football game and included a Vintage
 4   marketing promotion to attract USC fans to its site to sell additional apparel and
 5   merchandise bearing USC Marks.
 6         C.     Defendants’ Infringing Conduct
 7         144. As shown above, Defendants market and sell without authorization a
 8   wide variety of apparel and other items featuring virtually identical trademarks to
 9   those owned and used by Defendants (the “Infringing Marks”).
10         145. Long after many of Plaintiffs’ Marks had become famous in the United
11   States, Defendants began using numerous confusingly similar marks in an obvious
12   attempt to ride on the coattails of Plaintiffs’ fame and to improperly trade on the
13   goodwill that Plaintiffs’ have worked so hard to build in their distinctive brands.
14         146. Upon information and belief, Defendants have used the Infringing
15   Marks in U.S. commerce by marketing and selling their merchandise, including on
16   and through Defendants’ respective websites.
17         147. At the time they first used the Infringing Marks, Defendants had
18   knowledge of Plaintiffs’ rights in Plaintiffs’ Marks
19         148. Plaintiffs’ rights in Plaintiffs’ Marks predate Defendants’ use of the
20   Infringing Marks.
21         149. The Infringing Marks are confusingly similar in sight and commercial
22   impression to Plaintiffs’ Marks, as further illustrated below:
23

24

25

26


     COMPLAINT–40                                                     Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1   filed 04/07/21   PageID.41 Page 41 of 59




 1
     Representative Plaintiffs’ Marks          Representative Infringing Marks Used By
 2                                             Defendants
 3   University of Arizona (Wildcats)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–41                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1   filed 04/07/21   PageID.42 Page 42 of 59




 1
     Representative Plaintiffs’ Marks          Representative Infringing Marks Used By
 2                                             Defendants
 3   Arizona State University (Sun Devils)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–42                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1        filed 04/07/21   PageID.43 Page 43 of 59




 1
     Representative Plaintiffs’ Marks               Representative Infringing Marks Used By
 2                                                  Defendants
 3

 4

 5

 6

 7

 8
     University of California, Berkeley (Golden
 9   Bears)
10

11

12

13

14

15

16

17

18

19   University of California, Los Angeles (UCLA
20   Bruins)
     UCLA
21

22

23

24

25

26


     COMPLAINT–43                                                           Perkins Coie LLP
                                                                      1201 Third Avenue, Suite 4900
                                                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
        Case 2:21-cv-00135       ECF No. 1   filed 04/07/21   PageID.44 Page 44 of 59




 1
     Representative Plaintiffs’ Marks          Representative Infringing Marks Used By
 2                                             Defendants
 3

 4

 5

 6

 7   University of Colorado (Buffaloes)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–44                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
        Case 2:21-cv-00135       ECF No. 1   filed 04/07/21   PageID.45 Page 45 of 59




 1
     Representative Plaintiffs’ Marks          Representative Infringing Marks Used By
 2                                             Defendants
 3   University of Oregon (Ducks)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   Oregon State University (Beavers)
17

18

19

20

21

22

23

24

25

26


     COMPLAINT–45                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1    filed 04/07/21   PageID.46 Page 46 of 59




 1
     Representative Plaintiffs’ Marks           Representative Infringing Marks Used By
 2                                              Defendants
 3

 4

 5

 6

 7

 8

 9   University of Southern California (USC
     Trojans)
10

11

12

13

14

15

16

17

18

19   Stanford University (Cardinal)

20

21

22

23

24

25

26


     COMPLAINT–46                                                       Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
        Case 2:21-cv-00135       ECF No. 1   filed 04/07/21   PageID.47 Page 47 of 59




 1
     Representative Plaintiffs’ Marks          Representative Infringing Marks Used By
 2                                             Defendants
 3   University of Utah (Utes)
 4

 5

 6

 7

 8

 9

10

11

12   University of Washington (Huskies)

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–47                                                      Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
         Case 2:21-cv-00135       ECF No. 1   filed 04/07/21   PageID.48 Page 48 of 59




 1
      Representative Plaintiffs’ Marks          Representative Infringing Marks Used By
 2                                              Defendants
 3    Washington State University (Cougars)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          150. The goods offered under the Infringing Marks are directly competitive
18   with the goods offered by Plaintiffs under Plaintiffs’ Marks.
19          151. Plaintiffs did not authorize Defendants’ use of the Infringing Marks.
20          152. The Infringing Marks so closely resemble Plaintiffs’ Marks that, when
21   used in connection with Defendants’ goods, they are highly likely to cause
22   confusion, mistake or deception of the relevant trade and public. Consumers will
23   likely believe that Defendants’ goods are in some way associated with or connected
24   with, or approved, sponsored, or authorized by Plaintiffs, when this is not the case.
25          153. Defendants’ Infringing Marks are counterfeits of Plaintiffs’ Marks, as
26   defined in 15 U.S.C. § 1116(d).

     COMPLAINT–48                                                       Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1    filed 04/07/21     PageID.49 Page 49 of 59




 1         154. The Infringing Marks so closely resemble Plaintiffs’ Marks that, when
 2   used in connection with Defendants’ goods, they are likely to cause dilution by
 3   blurring of the famous Plaintiffs’ Marks. Due to the close similarity between
 4   Plaintiffs’ Marks and the Infringing Marks, consumers will likely associate
 5   Defendants and/or Defendants’ goods with Plaintiffs and/or Plaintiffs’ Goods and
 6   Services, which will impair the distinctiveness of the famous Plaintiffs’ Marks.
 7                                      COUNT I
 8                   Infringement of Federally Registered Trademark
                         (Lanham Act § 32(1), 15 U.S.C. § 1114(1))
 9
           155. Plaintiffs incorporate the preceding paragraphs as if fully set forth
10
     herein.
11
           156. Plaintiffs own valid and existing rights in and to Plaintiffs’ Marks.
12
           157. Defendants use in interstate commerce colorable imitations and/or
13
     copies of Plaintiffs’ Marks in connection with Defendants’ unauthorized promotion
14
     and sale of Defendants’ apparel and other goods.
15
           158. Defendants’ unauthorized use of the Infringing Marks is likely to cause
16
     confusion and mistake among consumers and others as to the source, origin or
17
     sponsorship of Defendants’ products sold under the Infringing Marks.
18
           159. Defendants’ unauthorized use of the Infringing Marks in interstate
19
     commerce constitutes trademark infringement under Section 32(1) of the Lanham
20
     Act, 15 U.S.C. § 1114(1).
21
           160. Defendants’ unauthorized use of the Infringing Marks is a knowing,
22
     willful, and intentional violation of Plaintiffs’ rights.
23
           161. Defendants’ infringement diminishes the value of Plaintiffs’ Marks,
24
     goodwill, and business reputation. Further, Defendants’ infringement is causing and,
25
     unless restrained, will continue to cause great and irreparable injury to Plaintiffs and
26


      COMPLAINT–49                                                        Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1    filed 04/07/21     PageID.50 Page 50 of 59




 1   to the recognition and goodwill represented by Plaintiffs’ Marks, in an amount that
 2   cannot be ascertained at this time, leaving Plaintiffs with no adequate remedy at law.
 3         162. By reason of the foregoing, Plaintiffs are entitled to injunctive relief
 4   restraining Defendants from any further infringement of Plaintiffs’ Marks, and also
 5   are entitled to recover Defendants’ profits, actual damages, enhanced profits and
 6   damages (including trebling), costs, reasonable attorneys’ fees, interest, and/or
 7   statutory damages under 15 U.S.C. §§ 1114, 1116, and 1117.
 8                                     COUNT II
 9                             Trademark Counterfeiting
                       (Lanham Act § 35, 15 U.S.C. § 1117(b) and (c))
10
           163. Plaintiffs incorporate the preceding paragraphs as if fully set forth
11
     herein.
12
           164. Plaintiffs own valid and existing rights in and to Plaintiffs’ Marks.
13
           165. Defendants use in interstate commerce marks that are identical with
14
     and/or substantially indistinguishable from Plaintiffs’ Marks in connection with
15
     Defendants’ promotion and sale of Defendants’ apparel and other goods.
16
           166. Defendants’ unauthorized use of the Infringing Marks is likely to cause
17
     confusion and mistake among consumers and others as to the source, origin or
18
     sponsorship of Defendants’ products sold under the Infringing Marks.
19
           167. Defendants’ unauthorized use of the Infringing Marks is a knowing,
20
     willful, and intentional violation of Plaintiffs’ rights.
21
           168. Defendants intentionally used the Infringing Marks knowing that the
22
     Infringing Marks are counterfeits of Plaintiffs’ Marks.
23
           169. Defendants’ conduct constitutes willful counterfeiting pursuant to 15
24
     U.S.C. § 1117(b) and (c).
25

26


      COMPLAINT–50                                                        Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
          Case 2:21-cv-00135     ECF No. 1    filed 04/07/21   PageID.51 Page 51 of 59




 1           170. By reason of the foregoing, Plaintiffs are entitled to recover
 2   Defendants’ profits and/or actual damages, trebled, reasonable attorneys’ fees, and
 3   prejudgment interest, and/or statutory damages for each counterfeit mark used.
 4                                     COUNT III
 5                             Federal Trademark Dilution
                          (Lanham Act § 43(c), 15 U.S.C. § 1125(c))
 6
             171. Plaintiffs incorporate the preceding paragraphs as if fully set forth
 7
     herein.
 8
             172. Plaintiffs own valid and existing rights in and to Plaintiffs’ Marks.
 9
             173. Through long-standing and continued use, product and service
10
     promotion, and widespread consumer recognition, many of Plaintiffs’ Marks have
11
     become famous. Long after those Plaintiffs’ Marks became famous, Defendants
12
     began using (and are still using) the Infringing Marks on their similar apparel and
13
     goods. In so doing, Defendants are improperly creating a false association between
14
     their unauthorized products and Plaintiffs and/or Plaintiffs’ Marks.
15
             174. This association is likely to cause a dilution of the strong goodwill that
16
     Plaintiffs have built in Plaintiffs’ Marks, in violation of 15 U.S.C. § 1125(c).
17
             175. As a result of Defendants’ wrongful and intentional conduct, Plaintiffs
18
     have been damaged and will continue to be damaged in an amount to be determined
19
     at trial.
20
             176. Defendants’ unauthorized use of the Infringing Marks is knowing and
21
     willful and with the intent to trade on the substantial goodwill Plaintiffs have
22
     established in Plaintiffs’ Marks.
23
             177. Unless enjoined, Defendants’ behavior will continue and will continue
24
     to cause Plaintiffs to suffer irreparable harm for which there is no adequate remedy
25
     at law. Plaintiffs are therefore entitled to injunctive relief.
26


      COMPLAINT–51                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
            Case 2:21-cv-00135   ECF No. 1    filed 04/07/21   PageID.52 Page 52 of 59




 1           178. Plaintiffs have been harmed by Defendants’ unauthorized use of the
 2   Infringing Marks and are entitled to monetary relief.
 3                                     COUNT IV
 4                              False Designation of Origin
                          (Lanham Act § 43(a), 15 U.S.C. § 1125(a))
 5
             179. Plaintiffs incorporate the preceding paragraphs as if fully set forth
 6
     herein.
 7
             180. Plaintiffs use and own Plaintiffs’ Marks in connection with the sale of,
 8
     among other things, apparel and merchandise. Plaintiffs’ Marks are inherently
 9
     distinctive and have also acquired secondary meaning as a designation of source for
10
     Plaintiffs.
11
             181. In connection with their promotion and sale of their own apparel and
12
     merchandise, Defendants use in interstate commerce the Infringing Marks.
13
     Defendants’ use of the Infringing Marks is likely to cause confusion and mistake and
14
     to deceive consumers and others as to the origin, sponsorship or affiliation of the
15
     parties’ products. Consumers seeing apparel and merchandise sold under the
16
     Infringing Marks in the marketplace are likely to believe those products are
17
     sponsored by, associated with or otherwise affiliated with Plaintiffs, when they are
18
     not.
19
             182. Defendants’ use of the Infringing Marks constitutes false designation
20
     of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
21
             183. Defendants’ use of the Infringing Marks is a knowing, willful, and
22
     intentional violation of Plaintiffs’ rights.
23
             184. Defendants’ acts of false designation of origin, unless restrained, will
24
     cause great and irreparable harm to Plaintiffs and to the significant goodwill
25
     represented by Plaintiffs’ Marks, in an amount that cannot be ascertained at this time,
26
     leaving Plaintiffs with no adequate remedy at law.
      COMPLAINT–52                                                      Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1    filed 04/07/21   PageID.53 Page 53 of 59




 1         185. By reason of the foregoing, Plaintiffs are entitled to injunctive relief
 2   against Defendants, restraining them from any further acts of false designation of
 3   origin, and are also entitled to recovery of Defendants’ profits, actual damages,
 4   enhanced profits and damages (including trebling), costs, and reasonable attorneys’
 5   fees under 15 U.S.C. §§ 1116, 1117, and 1125.
 6                                     COUNT V
 7                      Trademark Dilution under Washington Law
                                  (RCW § 19.77.160)
 8
           186. Plaintiffs incorporate the preceding paragraphs as if fully set forth
 9
     herein.
10
           187. Plaintiffs own valid and existing rights in and to Plaintiffs’ Marks.
11
           188. Many of Plaintiffs’ Marks are famous throughout the United States and
12
     globally, including in the State of Washington.
13
           189. Defendants’ unauthorized use of the Infringing Marks is likely to injure
14
     Plaintiffs’ reputation and has diluted, or is likely to dilute, the distinctive quality of
15
     Plaintiffs’ Marks in violation of RCW § 19.77.160.
16
           190. Defendants’ misconduct has been and is a knowing, deliberate, and
17
     willful attempt to trade on Plaintiffs’ reputations.
18
           191. Defendants’ wrongful acts have caused and will continue to cause
19
     Plaintiffs irreparable harm. Plaintiffs have no adequate remedy at law for
20
     Defendants’ violations.
21
           192. Plaintiffs are entitled to a judgment enjoining and restraining
22
     Defendants from engaging in further acts of injury or dilution to Plaintiffs’
23
     reputation.
24
           193. Plaintiffs are also entitled to actual damages, enhanced damages
25
     (including trebling), costs, and reasonable attorneys’ fees.
26


      COMPLAINT–53                                                       Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1     filed 04/07/21   PageID.54 Page 54 of 59




 1                                    COUNT VI
 2                     Unfair and Deceptive Trade Practices under
                         Washington Consumer Protection Act
 3                                 (RCW § 19.86.020)
 4         194. Plaintiffs incorporate the preceding paragraphs as if fully set forth
 5   herein.
 6         195. Defendants are engaged in unfair and deceptive acts by using the
 7   Infringing Marks in connection with the promotion and sale of Defendants’ apparel
 8   and merchandise in commerce.
 9         196. Defendants’ unfair and deceptive acts are likely to cause confusion or
10   mistake among Washington consumers and others as to the source or affiliation of
11   Defendants’ products, contrary to the public interest.
12         197. Defendants’ unfair and deceptive acts, unless restrained, will cause
13   great and irreparable harm to Plaintiffs, will cause Plaintiffs to lose revenue and
14   profits, and will diminish the value of Plaintiffs’ Marks, goodwill, and reputation.
15         198. Defendants’ unfair and deceptive acts have been and are a knowing,
16   deliberate, and willful attempt to unfairly compete with Plaintiffs.
17         199. Plaintiffs have been damaged by Defendants’ misconduct and are
18   entitled to injunctive relief, actual damages, enhanced damages (including trebling),
19   costs, and reasonable attorneys’ fees.
20                             COUNT VII
21   Washington Common Law Trademark Infringement and Unfair Competition
22         200. Plaintiffs incorporate the preceding paragraphs as if fully set forth

23   herein.

24         201. Plaintiffs own and enjoy common-law rights in Washington and

25   throughout the United States in Plaintiffs’ Marks for use in connection with (among

26   other things) apparel and merchandise which are superior to any rights that

      COMPLAINT–54                                                      Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
         Case 2:21-cv-00135     ECF No. 1     filed 04/07/21   PageID.55 Page 55 of 59




 1   Defendants may claim in the Infringing Marks in any form or style with respect to
 2   the provision and sale of those goods.
 3         202. Defendants’ marketing, promotion, offering for sale, and sale of goods
 4   under the Infringing Marks constitute trademark infringement and unfair
 5   competition under the common law of the State of Washington.
 6         203. Defendants’ use of the Infringing Marks is a knowing, willful, and
 7   intentional violation of Plaintiffs’ common law rights, demonstrating a bad-faith
 8   intent to trade on the goodwill associated with Plaintiffs and Plaintiffs’ Marks.
 9         204. Defendants’ actions, if not restrained, will cause irreparable injury to
10   Plaintiffs. In addition, Defendants’ actions will cause Plaintiffs to lose income,
11   profits, and goodwill while Defendants acquire income profits, and goodwill. This
12   infringement diminishes the value of Plaintiffs’ Marks, goodwill, and reputations.
13                                PRAYER FOR RELIEF
14                WHEREFORE, Plaintiffs request that this Court:
15         A.     Enter a judgment that Defendants are liable to Plaintiffs for
16   infringement, counterfeiting, and false designation of origin under 15 U.S.C.
17   §§ 1114(1) and 1125(a);
18         B.     Enter a judgment that Defendants are liable to Plaintiffs for dilution
19   under 15 U.S.C. § 1125(c);
20         C.     Enter a judgment that Defendants are liable for violating Washington
21   state law by engaging in trademark dilution, unfair and deceptive trade practices,
22   common law trademark infringement, and unfair competition;
23         D.     Enter a preliminary and permanent injunction enjoining Defendants and
24   their agents, representatives, employees, assigns, and all persons acting in concert or
25   privity with them, from maintaining, disseminating, reproducing, promoting,
26   distributing or otherwise using the Infringing Marks or any marks confusingly

      COMPLAINT–55                                                      Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
         Case 2:21-cv-00135      ECF No. 1   filed 04/07/21    PageID.56 Page 56 of 59




 1   similar to Plaintiffs’ Marks, as all or part of any mark, product, product packaging,
 2   configuration, or design;
 3         E.     Enter a preliminary and permanent injunction enjoining Defendants and
 4   their agents, representatives, employees, assigns, and all persons acting in concert or
 5   privity with them, from doing any act or thing likely to induce the mistaken belief
 6   that Defendants and/or Defendants’ goods are in any way affiliated, connected or
 7   associated with Plaintiffs or their goods, or from doing any other act or thing likely
 8   to cause confusion with respect to Plaintiffs’ Marks;
 9         F.     Enter a judgment that Defendants’ trademark infringement, false
10   designation of origin, dilution, deceptive trade practices, and unfair competition are
11   and have been willful;
12         G.     Order Defendants to deliver to Plaintiffs or to the Court for destruction
13   all materials bearing the Infringing Marks;
14         H.     Order Defendants to provide an accounting of all income derived from
15   Defendants’ sale and distribution of products bearing the Plaintiffs’ Marks or similar
16   variations thereof from the first such sale to present;
17         I.     Order Defendants to file and serve a report in writing, and under oath,
18   setting forth the manner and form in which they have complied with the Court’s
19   order and injunction;
20         J.     Order Defendants to pay Plaintiffs any damages attributable to
21   Defendants’ infringement, false designation of origin, dilution, deceptive trade
22   practices, and unfair competition to account for all gains, profits, and advantages
23   derived therefrom, and such damages authorized by law;
24         K.     Enter an order awarding Plaintiffs their actual damages and/or
25   Defendants’ profits, trebled, or, in the alternative, awarding Plaintiffs statutory
26   damages pursuant to 15 U.S.C. § 1117(c);

      COMPLAINT–56                                                      Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
                                                                       Fax: 206.359.9000
         Case 2:21-cv-00135        ECF No. 1    filed 04/07/21   PageID.57 Page 57 of 59




 1         L.        Enter an order pursuant to 15 U.S.C. § 1116(d)(1)(A) impounding all
 2   counterfeit and infringing merchandise and materials bearing any of the Infringing
 3   Marks;
 4         M.        Declare this to be an exceptional case;
 5         N.        Order Defendants to pay Plaintiffs their attorneys’ fees;
 6         O.        Award Plaintiffs their costs, pre-judgment interest, and post-judgment
 7   interest; and
 8         P.        Award Plaintiffs such other relief as the Court deems just and proper.
 9

10                                DEMAND FOR JURY TRIAL
11                   Plaintiffs demand a jury trial for all issues so triable.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      COMPLAINT–57                                                         Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
        Case 2:21-cv-00135   ECF No. 1    filed 04/07/21   PageID.58 Page 58 of 59




 1   Dated: April 7, 2021          Respectfully submitted,
 2                                 By: /s/ Javier F. Garcia
                                      Javier F. Garcia
 3                                    Washington Bar No. 38259
                                      JGarcia@perkinscoie.com
 4                                    PERKINS COIE LLP
                                      1201 Third Avenue, Suite 4900
 5                                    Seattle, Washington 98101-3099
                                      Phone: (206) 359-8000
 6
                                         Stephen F. English
 7                                       (to be admitted pro hac vice)
                                         SEnglish@perkinscoie.com
 8                                       PERKINS COIE LLP
                                         1120 NW Couch Street, 10th Floor
 9                                       Portland, Oregon 97209
                                         Phone: (503) 727-2000
10
                                         Thomas L. Holt
11                                       (to be admitted pro hac vice)
                                         THolt@perkinscoie.com
12                                       Jeremy L. Buxbaum
                                         (to be admitted pro hac vice)
13                                       JBuxbaum@perkinscoie.com
                                         PERKINS COIE LLP
14                                       131 South Dearborn Street, Suite No. 1700
                                         Chicago, Illinois 60603
15                                       Phone: (312) 324-8400
16                                       Attorneys for Plaintiffs The Arizona Board
                                         of Regents on Behalf of The University of
17                                       Arizona and Arizona State University, The
                                         Regents of The University of California on
18                                       Behalf of University of California, Berkeley
                                         and University of California, Los Angeles,
19                                       The Regents of The University of Colorado
                                         on Behalf of The University of Colorado
20                                       Boulder, University of Oregon, Oregon
                                         State University, The University of
21                                       Southern California, The Board of Trustees
                                         of The Leland Stanford Jr. University,
22                                       University of Utah, University of
                                         Washington, and Washington State
23                                       University
24

25

26


     COMPLAINT–58                                                   Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
       Case 2:21-cv-00135   ECF No. 1    filed 04/07/21   PageID.59 Page 59 of 59




 1                                      S. Annie Allison
                                        Washington Bar No. 48397
 2                                      annie.allison@haynesboone.com
                                        HAYNES AND BOONE, LLP
 3                                      30 Rockefeller Plaza, 26th Floor
                                        New York, NY 10112
 4                                      Phone: (212) 835-4858
 5                                      David Clark
                                        (to be admitted pro hac vice)
 6                                      david.clark@haynesboone.com
                                        HAYNES AND BOONE, LLP 600
 7                                      Anton Blvd., Suite 700
                                        Costa Mesa, CA 92626
 8                                      Phone: (949) 202-3086
 9                                      Attorneys for University of Southern
                                        California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT–59                                                  Perkins Coie LLP
                                                             1201 Third Avenue, Suite 4900
                                                               Seattle, WA 98101-3099
                                                                 Phone: 206.359.8000
                                                                  Fax: 206.359.9000
